DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al. (US Pat. 5,451,759) in view of Frey et al. (WO 2013/139536 A1), Moran et al. (US Pub. 2012/0104097), and Burden et al. (US Pub. 2008/0210757).
Re independent claim 1, Hoshino teaches a system (Fig. 1) comprising: 
a substrate (11); 
a plurality of magnetic particles (12) randomly dispersed in the substrate; 
an external magneto-resistive sensor (30), wherein a magnetic field profile is measured along a defined path by relative movement of the sensor and the substrate.
Hoshino does not explicitly disclose wherein the magnetic particles are pre-magnetized that have random orientations of magnetization.
Frey teaches a similar device including a plurality of pre-magnetized particles (14) that have random orientations of magnetization and are randomly dispersed in the substrate to produce a complex, non-reproducible field (Fig. 3; Abstract; Description, para. 15).
It would have been obvious to one of ordinary skill in the art at the time of filing to have the magnetic particles of Hoshino be pre-magnetized as disclosed by Frey for the advantage of having a more complex electric field profile.
Hoshino is silent with respect to an integrated circuit chip. Hoshino teaches wherein the cipher code is stored onto magnetic strip (18), but also teaches other options (Col. 8, lines 5-21).
Moran teaches a similar system wherein the cipher code (pre-stored reference signature) may be stored on a magnetic strip, but also teaches other options including an integrated circuit (memory) chip (para. 0050).
It would have been obvious to one of ordinary skill in the art at the time of filing to predictably replace the magnetic strip of 18 of Hoshino with an integrated chip to store the cipher code at least because it is considered obvious to substitute one known element with another (MPEP 2143, I, B).
Hoshino is silent with respect to wherein the magnetic field profile is measured along a defined non-linear path, simply teaching that the path be measured in the general direction of F (Fig. 1, Col. 5 lines, 10-15).
Burden teaches a similar system wherein the magnetic field profile is measured along a defined path by relative movement of the sensor and the substrate, wherein the path may be non-linear (Fig. 1H) or linear (Fig. 1I) (para. 0037, 0050).
It would have been obvious to one of ordinary skill in the art at the time of filing that the path may be linear or non-linear, and choosing one over the other would have been an obvious matter of design choice.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al. (US Pat. 5,451,759) in view of Frey et al. (WO 2013/139536 A1), Moran et al. (US Pub. 2012/0104097), and Burden et al. (US Pub. 2008/0210757) and further in view of Kommerling et al. (US Pub. 2001/0033012).
Regarding dependent claim 2, Moran teaches a memory on the integrated 2circuit chip (para. 0050), The combination of Hoshino, Frey, and Moran teaches wherein the memory (Moran para. 0050) contains magnetic field profile data measured (Hoshino para. Col. 7 line 45 to Col. 8 line 21) 3from the pre-magnetized particles (Frey Fig. 3).
While Moran does not explicitly disclose the memory to be of non-volatile memory, Kommerling teaches a similar device wherein the memory is non-volatile (para. 0061), thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have the memory be of non-volatile type at least because it is considered obvious to substitute one known element with another to obtain predictable results (MPEP 2143, I, B); and furthermore, on of ordinary skill in the art at the time of filing would recognize the advantage of NVM retaining the information even without power.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al. (US Pat. 5,451,759) in view of Frey et al. (WO 2013/139536 A1), Moran et al. (US Pub. 2012/0104097) and Burden et al. (US Pub. 2008/0210757), and further in view of Honkura et al. (US Pub. 2011/0234346).
Regarding dependent claim 3, Hoshino in view of Frey is silent with respect to materials for the pre-magnetized particles.
Honkura discloses that pre-magnetized particles containing neodymium and iron and boron is known in the art (para. 0067).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the claimed materials because it is considered prima facie obvious to select a known material based on its suitability for its intended use (MPEP 2144.07).
Regarding dependent claim 4, Hoshino in view of Frey is silent with respect to materials for the pre-magnetized particles.
Honkura discloses that pre-magnetized particles containing samarium and cobalt is known in the art (para. 0067).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the claimed materials because it is considered prima facie obvious to select a known material based on its suitability for its intended use (MPEP 2144.07).
Regarding dependent claim 5, Hoshino in view of Frey are silent with respect to the average particle size diameter.
Honkura discloses that pre-magnetized particles wherein the average particle size diameter is greater than 0.1 mm is known in the art (para. 0067).
It would have been obvious to one of ordinary skill in the art at the time of filing to predictably substitute particles of Honkura with the particles of Frey to arrive at the claimed invention at least because it is considered obvious to substitute one known element for another to obtain predictable results (MPEP 2143, I, B).
Regarding dependent claim 6, Hoshino in view of Frey are silent with respect to the average particle size diameter.
Honkura discloses that pre-magnetized particles wherein the average particle size diameter is greater than 0.001 mm is known in the art (para. 0067).
It would have been obvious to one of ordinary skill in the art at the time of filing to predictably substitute particles of Honkura with the particles of Frey to arrive at the claimed invention at least because it is considered obvious to substitute one known element for another to obtain predictable results (MPEP 2143, I, B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY KAY REIDA whose telephone number is (571)272-4237. The examiner can normally be reached M-F 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOLLY K REIDA/               Examiner, Art Unit 2816                                                                                                                                                                                         
/ROBERT G BACHNER/               Primary Examiner, Art Unit 2898